Citation Nr: 1748540	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a mechanical low back disability.

2.  Entitlement to service connection for migraines, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1973 to October 1974.  During his period of service, the Veteran earned the National Defense Service Medal, Good Conduct Medal, and the Rifle Marksman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied entitlement service connection for migraines; a March 2008 rating decision, which granted entitlement to service connection for PTSD, evaluated as 50 percent disabling, effective April 25, 2006; and a December 2009 rating decision, which denied reopening the claim for entitlement to service connection for mechanical low back pain.

During the pendency of the appeal, in a May 2017 rating decision, the Appeals Management Center (AMC) granted entitlement to TDIU.  As such, the claim of entitlement to TDIU will not be discussed further herein.

Additionally, in the May 2017 rating decision, the AMC granted entitlement to an initial evaluation of 70 percent for PTSD, effective from April 25, 2006.

Nevertheless, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran has not withdrawn his claim for an increased evaluation of his PTSD; thus, the issue remains on appeal and has been recharacterized as reflected above.

This case was previously remanded in July 2014 and November 2016 for further development.  

The issues of entitlement to service connection for a mechanical low back disability and entitlement to service connection for migraines, to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evaluation of a 70 percent rating is appropriate for the entire appeal period.

The Veteran has a history of symptoms throughout the appellate period that have included suicidal ideations; flashbacks; nightmares; intrusive thoughts; avoidance; sleep impairment; irritability; hypervigilance; startle reaction to loud noises and surprises; poor concentration; depression; loss of interest; survivor's guilt; weight gain; low energy; agitation; social and family alienation; outbursts of anger; reduced productivity; occasional feelings of worthlessness, memory loss, panic attacks more than once a week; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.

Pursuant to November 2016 remand directives, the Veteran underwent a VA PTSD examination in November 2016.  In addition to the Veteran's diagnosed PTSD, the examiner opined that the Veteran appeared to have a great number of Cluster B Personality Traits that decreased his mood stability and increased his reactivity, where he is more prone to acting impulsively.  The examiner also diagnosed recurrent major depressive disorder with psychotic features, as the Veteran endorsed hearing negative voices.  

The Veteran reported symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The Veteran also reported nightmares, fear of crowds, fear of persons of color, avoidance, hypervigilance, and irritability.  VA treatment records documented treatment, as well as hospitalizations in April 2006, May 2006, June 2011, and May 2013 for PTSD and related symptoms.  

The medical and lay evidence of record also includes multiple VA treatment records and the Veteran's own statements, which show that the Veteran's symptoms remained relatively constant throughout the appeal period.  

Thus, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for an initial 70 percent rating for the entire appeal period.

The Board also finds that the evidence of record does not reflect total occupational and social impairment due to symptoms of the severity of those warranting a 100 percent rating for any period of time during the pendency of the claim.  For example, he does not display gross impairment in thought processes or communication, persistent delusions or hallucinations, nor grossly inappropriate behavior.  The Veteran is not in persistent danger of hurting himself or others.  He has not been found to be disoriented to time or place nor has he displayed memory loss for names of close relatives, own occupation, or own name.  

In particular, the Veteran does not display total social impairment.  He has been married since 2008.  The Veteran reports that he has three children, whom he attempts to visit once a year.  He is very involved in the life of his grandson, whom he wanted to live with him in Utah.  Despite some social impairment, these interactions preclude a finding of total social impairment.  Without such evidence of total social impairment, in addition to the total occupational impairment, an even higher rating of 100 percent cannot be assigned.

Accordingly, an initial rating in excess of 70 percent is not warranted.  As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for a mechanical low back disability and service connection for migraines, to include as secondary to PTSD.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board remanded the Veteran's claim for service connection for a mechanical low back disability in November 2016 to provide him a VA examination to determine the etiology of his back disorder.  The VA examiner was directed to specifically address the July 1986 letter from the Veteran's private chiropractor reflecting back complaints and treatment, as well as a diagnosis of IVDS.  The examiner failed to do so.  As such, the VA examination does not comply fully with the Board's remand and is inadequate to decide the claim.  In light of this deficiency, the Veteran's claim for service connection for a mechanical low back disability must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet App 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, the Board also remanded the Veteran's claim for service connection for migraines, to include as secondary to PTSD in November 2016 to provide him a VA examination to determine the etiology of his headache disorder/migraines.  The Board finds that the opinion provided by the examiner to be inadequate.  First, the examiner rendered the opinion that the Veteran's migraine disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner then stated that it is as least as likely as not that the Veteran's headache/migraine disorder had its onset in service or is otherwise the result of a disease or injury in service.  Thus, the examiner's opinion appears to be self-contradictory and clarification is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed low back disability.  All indicated tests and studies should be conducted.

The Veteran's claims folder and this remand must be made available to the examiner for review in conjunction with the examination.  Consideration of such should be reflected in the complete examination report.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability, to include IVDS, was caused by or is etiologically related to any incident of active duty.  

In so opining, the examiner must specifically address the July 1986 letter from the Veteran's private chiropractor reflecting back complaints and treatment and a diagnosis of IVDS.

The examiner must provide a rationale for the provided opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of any currently diagnosed headaches/migraine disability.  All indicated tests and studies should be conducted.

The Veteran's claims folder and this remand must be made available to the examiner for review in conjunction with the examination.  Consideration of such should be reflected in the complete examination report.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder had its onset in service or are otherwise the result of a disease or injury in service;

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder has been caused by his service-connected PTSD; 

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's headache /migraine disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current headache /migraine disorder has been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by PTSD.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
 
3.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims claim for service connection for a mechanical low back disability and service connection for migraines, to include as secondary to PTSD.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


